DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/22/2021 has been entered.
 
Status of Claims
3.    This Office Action is in response to the application filed on 1/22/2021. Claims 1 through 20 are presently pending and are presented for examination.

Examiner’s note
4.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
5.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 11-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jamadagni et al. (US 2015/0208209 A1) in view of Wang et al. (US 2013/0294321 A1) further in view of Yoshizawa (US 2017/0078931 A1). 

For claims 1, 6, 11, and 16 Jamadagni teaches a method/ a user equipment (UE)/an apparatus/ a non-transitory computer readable memory (CRM) for wireless communication at a user equipment (UE) for multimedia broadcast and multicast service (MBMS) (see abstract “a method and system for delivering MBMS in a wireless cellular network for a UE” and paragraph 15 “UE includes at least a processor, and at least a memory having recorded thereon a computer program”), comprising: 
establishing a communication session with an application server via a broadcast multicast service center (BMSC) (see claim 5 “initiating MBMS session by at least one of: at least one UE, and a BMSC”, paragraph 8 “BMSC schedules the MBMS session”, paragraph 9 “UEs on the MBMS channels has to pass through the BMSC (i.e., BMSC server)”, Fig. 1, paragraphs 8-9, 12-13 “establishing MBMS session (communication session) to deliver content to a UE from local cache server or BMSC server”, Fig. 2, and paragraph 54 “The multimedia content is being streamed through the BMSC 106 to the UEs within the service area of eNB 101a and eNB 101b on the established Ml interface”); 
receiving, at the UE and from the BMSC , a service announcement message that includes a user service description (USD) associated with a multimedia content transmitted by the application server, wherein the USD identifies at least one or more MBMS service delivery functionalities applied by the BMSC for the multimedia content (see claim 6 “multimedia content delivered to UE by BMSC”, paragraph 7 “BMSC is a functional entity providing the MBMS service (delivery function) to the end-user”, paragraph 69 “announcement message to advertise available MBMS services (functions) to the UE include a USD that provides related parameters and enables service selection (service delivery function) for the user”, paragraph 70 “MBMS USD provides additional “broadcast area (broadcast delivery function)”, paragraph 71 “eNB provides location information in the MBMS USD”, paragraph 24 “multimedia content to UEs by broadcast, a multicast, or a unicast mode of transmission (MBMS service delivery functionalities)”); and 
requesting usage of at least one or more service delivery functionalities from a UE memory based on the USD, wherein the at least one or more service delivery functionalities assist the UE decode the multimedia content (see paragraph 24 “UE uses broadcast, a multicast, or a unicast mode of transmission to receive and decode multimedia content”, paragraph 59 “the UE 100a is a member of the UE multicast group. The cached (stored in memory) content manager 102 within the eNB 101a self-initiates the MBMS session and, in sends a request to the MCE 105 with a MBMS session start message. The MCE 105 responds to MBMS session start message notifying the eNB 101 to start broadcasting or multicasting”, and paragraph 67 “UE 100a bypasses the eNB 101a and in step 401, directly signals the MCE 105, with a request for a MBMS session start message…UE request the eNB the broadcast or multicast delivery functionality available to UE to receive the multimedia content”).
Jamadagni does not explicitly teach requesting usage of at least one or more service delivery functionalities from a UE memory based on the USD.
However, Wang teaches mobile entities downloading or streaming using a demand-based eMBMS session, wherein the UE may cache (store in its memory) the content locally and the content can be consumed (used or usage) by the user later per user’s request (see paragraph 128). In addition, Wang teaches a UE-based solution for switching from broadcast reception of the content to unicast reception of content, wherein  a UE may buffer or cache sufficient content prior to switching from one reception mode to another reception mode so that no service interruption is perceived by the user of UE (see paragraph 154). In addition, Wang teaches the user service description 4006 optionally includes a mediaPresentationDescription 4016 and includes delivery methods (functions) 4008, wherein the delivery method 4008 includes a reference to a session description 4012, and optionally includes references to an associated delivery procedure description 4010 (see paragraph 290). In addition, Wang teaches USD may list all URLs used for unicast and broadcast delivery of a content (see paragraph 181).
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claim invention to use the teachings of Wang in the multimedia content cached in wireless nodes system of Jamadagni in order to enable a UE to request the content that it has cached in locally (see Wang: paragraph 128).
Jamadagni in view of Wang does not explicitly teach BMSC provides USD.
However, Yoshizawa teaches in MBMS, a node called a BM-SC provides a USD to a UE attempting to receive the MBMS. The USD includes information such
as a start time and an end time of a session (delivery functions), and the UE uses this information when receiving services (see Yoshizawa: paragraphs 69-70).
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claim invention to use the teachings of Yoshizawa in the combined multimedia content cached in wireless nodes system of Wang and Jamadagni in order for a BM-SC provides a USD to a UE attempting to receive the MBMS (see Wang: paragraph 128).

           For claims 2, 7, and 12 Jamadagni in view of Wang and further in view of Yoshizawa teaches the method/the UE/the apparatus/ the non-transitory CRM, wherein the USD is provided to an application layer of the UE using application layer signaling (see Jamadagni: paragraph 24 “UE expecting to receive the MBMS services” , and 
wherein requesting usage of the at least one or more service delivery functionalities from the UE memory comprises having the application layer request that a lower layer in the UE forward the at least one or more service delivery functionalities to the application layer (see Jamadagni: paragraph 69 “MBMS USD informs lower layers of the UE 100a that the user is interested (requesting) in a specific MBMS service” and Wang: Fig. 11 “UE HTTP-Get and HTTP reply communication takes plays between UE application layer and DASH server application layer” paragraph 126 “HTTP (application layer) DASH is utilized to deliver content”, paragraph 128 “mobile entities downloading or streaming using a demand-based eMBMS session, wherein the UE may cache (store in its memory) the content locally and the content can be consumed (used or usage) by the user later per user’s request”, and paragraph 181 “DASH (application layer) used to deliver USD”).

           For claims 3, 8, and 13 Jamadagni in view of Wang and further in view of Yoshizawa teaches the method/the UE/the apparatus/ the non-transitory CRM, further comprising: 
receiving, at an application layer of the UE, a service identification (ID) associated with the USD, wherein the application layer requests a lower layer to retrieve the at least one or more service delivery functionalities associated with the service ID (see Jamadagni: paragraph 69 “MBMS USD informs (request) lower layers of the UE 100a that UE is interested in specific (ID) MBMS service”, Wang: paragraph 120 “service announcement include a service identifier”, and paragraph 184 “unicast (UC) and broadcast (BC) delivery functions are identified by the service identities”, paragraph 134 “retrieving function”).

           For claims 4, 9, and 14 Jamadagni in view of Wang and further in view of Yoshizawa teaches the method/the UE/the apparatus/ the non-transitory CRM, wherein the lower layer retrieves the at least one or more service delivery functionalities associated with the service ID by correlating the service ID against the USD received from the BNSC(see Jamadagni: paragraph 69 “MBMS USD informs (request) lower layers of the UE 100a that UE is interested in specific (ID) MBMS service”, Wang: paragraph 120 “service announcement include a service identifier”, and paragraph 184 “unicast (UC) and broadcast (BC) delivery functions are identified by the service identities”, paragraph 134 “retrieving function”).

7.	Claims 5, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jamadagni in view of Wang and further in view of Yoshizawa and teaches further in view of Chen (US 2012/0140619 A1). 

For claims 5, 10, and 15 Jamadagni in view of Wang and further in view of Yoshizawa does not explicitly teach the method/the UE/the apparatus/ the non-transitory CRM, wherein requesting usage of the at least one or more service delivery functionalities from the UE memory comprises: 
identifying at least one or more MBMS service delivery components associated with the one or more service delivery functionalities; and 
accessing the at least one or more MBMS service delivery components to retrieve the one or more service delivery functionalities for an application layer.
However, Chen teaches the e-MBMS system comprises components in the existing e-MBMS system such as PDN gateway, e-MBMS gateway, UE, et. so as to achieve the existing functions of the e-MBMS system-components related to functions (see paragraph 50 and Fig. 5).
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claim invention to use the teachings of Chen in the combined multimedia content cached in wireless nodes system of Yoshizawa, Wang and Jamadagni in order map MBMS components to their functions (see Chen: paragraph 50).

8.	Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jamadagni in view of Wang and further in view of Yoshizawa and further in view of Bouazizi (US 2011/0131332 A1).

For claims 17-20 Jamadagni in view of Wang and further in view of Yoshizawa does not explicitly teach the method/the UE/the apparatus/the non-transitory computer-readable medium , wherein the at least one or more MBMS service delivery functionalities includes 
However, Bouazizi teaches The BMSC.USD/A 109 may provide user service description (USD) and announcement functionality of the BM-SC. The BMSC.SnTF 114 may provide complementary service functionality for Multimedia Broadcast/Multicast Service (MBMS) services such as file repair and reception reporting. The BMSC.KF 115 may provide stream protection and key distribution functionality of the BM-SC and the BMSC.UPF 116 may contain BM-SC user plane sub-functions (see Bouazizi paragraph 34).
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claim invention to use the teachings of Bouazizi in the combined multimedia content cached in wireless nodes system of Yoshizawa, Wang and Jamadagni in order to provide MBMS file repair functionality (see Bouazizi: paragraph 34).
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127.  The examiner can normally be reached on Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415